Exhibit 10.3


THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF OR IN ACCORDANCE
WITH APPLICABLE LAW.
WARRANT TO PURCHASE STOCK
 

Corporation:
Number of Shares:
Class of Stock:
Initial Exercise Price:
Issue Date:
Expiration Date:
 
PEPPERBALL TECHNOLOGIES, INC., a Colorado corporation
$150,000/Warrant Price
Common
See below
December 10, 2009
December 10, 2016

 
THIS WARRANT CERTIFIES THAT, in consideration of the payment of $1.00 and for
other good and valuable consideration, AGILITY CAPITAL, LLC or registered
assignee (“Holder”) is entitled to purchase the number of fully paid and
nonassessable shares (the “Shares”) of Common Stock of PEPPERBALL TECHNOLOGIES,
INC. (the “Company”), in the number, at the price, and for the term specified
above.  The exercise price per share (the “Warrant Price”) is equal to the
lowest of (i) $0.10 or (ii) the price at which the Company sells or issues its
Common Stock after the Issue Date in a transaction or series of transactions in
which the Company or any of its subsidiaries receives at least $500,000.  This
Warrant and the Warrant Shares shall not be subject to any agreements entered
into between the Company and any person or entity that has the effect of
reducing the number of Shares that Holder may acquire hereunder.
 
ARTICLE 1.  EXERCISE
 
1.1  Method of Exercise.  Holder may exercise this Warrant by delivering this
Warrant and a duly executed Notice of Exercise in substantially the form
attached as Appendix 1 to the principal office of the Company.  Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check for the aggregate Warrant Price for the Shares
being purchased.
 
1.2  Conversion Right.  In lieu of exercising this Warrant as specified in
Section 1.1, Holder may from time to time convert this Warrant, in whole or in
part, into a number of Shares determined by dividing (a) the aggregate fair
market value of the Shares or other securities otherwise issuable upon exercise
of this Warrant minus the aggregate Warrant Price of such Shares by (b) the fair
market value of one Share.  The fair market value of the Shares shall be
determined pursuant to Section 1.3.
 
1.3  Fair Market Value.  If the Shares are traded regularly in a public market,
the fair market value of the Shares shall be the closing price of the Shares (or
the closing price of the Company’s stock into which the Shares are convertible)
reported for the business day immediately before Holder delivers its Notice of
Exercise to the Company.  If the Shares are not regularly traded in a public
market, the Board of Directors of the Company shall determine fair market value
in its reasonable good faith judgment.  The foregoing notwithstanding, if Holder
advises the Board of Directors in writing that Holder disagrees with such
determination, then the Company and Holder shall promptly agree upon a reputable
investment banking firm to undertake such valuation.  If the valuation of such
investment banking firm is greater than that determined by the Board of
Directors, then all fees and expenses of such investment banking firm shall be
paid by the Company.  In all other circumstances, such fees and expenses shall
be paid by Holder.
 
1.4  Delivery of Certificate and New Warrant.  Promptly after Holder exercises
or converts this Warrant, the Company shall deliver to Holder certificates for
the Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired, a new Warrant representing the Shares not so
acquired.
 
1.5  Replacement of Warrants.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, or surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor.
 
 
 
 

--------------------------------------------------------------------------------


ARTICLE 2.  ADJUSTMENTS TO THE SHARES.
 
2.1  Stock Dividends, Splits, Etc.  If the Company declares or pays a dividend
on its common stock payable in common stock, or other securities, subdivides the
outstanding common stock into a greater amount of common stock, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend or subdivision occurred.
 
2.2  Reclassification, Exchange or Substitution.  Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant, Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event.  Such an
event shall include any automatic conversion of the outstanding or issuable
securities of the Company of the same class or series as the Shares to common
stock pursuant to the terms of the Company’s Certificate of Incorporation upon
the closing of a registered public offering of the Company’s common stock.  Upon
the closing of any sale, license, or other disposition of all or substantially
all of the assets (including intellectual property) of the Company, or any
reorganization, consolidation, or merger of the Company where the holders of the
Company’s securities before the transaction beneficially own less than 50% of
the outstanding voting securities of the surviving entity after the transaction,
the successor entity shall assume the obligations of this Warrant, and this
Warrant thereafter shall be exercisable for the same securities, cash, and
property as would be payable for the Shares issuable upon exercise of the
unexercised portion of this Warrant as if such Shares were outstanding on the
record date for the Acquisition and subsequent closing.  The Warrant Price shall
be adjusted accordingly.  The Company or its successor shall promptly issue to
Holder a new Warrant for such new securities or other property.  The new Warrant
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 2 including, without
limitation, adjustments to the Warrant Price and to the number of securities or
property issuable upon exercise of the new Warrant.  The provisions of this
Section 2.2 shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events.
 
2.3  Adjustments for Combinations, Etc.  If the outstanding Shares are combined
or consolidated, by reclassification or otherwise, into a lesser number of
shares, the Warrant Price shall be proportionately increased.
 
2.4  Weighted Average Adjustment.  If the Company issues additional common
shares (including shares of common stock ultimately issuable upon conversion of
a security convertible into common stock) after the date of the Warrant and the
consideration per additional common share is less than the Warrant Price in
effect immediately before such issue shall be reduced, concurrently with such
Issue, to a price determined by multiplying the Warrant Price by a fraction:
 
(a)  the numerator of which is the amount of common stock outstanding
immediately before such Issue plus the amount of common stock that the aggregate
consideration received by the Company for the additional common shares would
purchase at the Warrant Price in effect immediately before such Issue, and
 
(b)  the denominator of which is the amount of common stock outstanding
immediately before such issue plus the number of such additional common shares.
 
Upon each adjustment of the Warrant Price, the number of Shares issuable upon
exercise of the Warrant shall be increased to equal the quotient obtained by
dividing (a) the product resulting from multiplying (i) the number of Shares
issuable upon exercise of the Warrant and (ii) the Warrant Price, in each case
as in effect immediately before such adjustment, by (b) the adjusted Warrant
Price.
 
 
 
2

--------------------------------------------------------------------------------


2.5  No Impairment.  The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all the provisions of this Article 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment.  If the Company takes any action
affecting the Shares or its common stock other than as described above that
adversely affects Holder’s rights under this Warrant, the Warrant Price shall be
adjusted downward and the number of Shares issuable upon exercise of this
Warrant shall be adjusted upward in such a manner that the aggregate Warrant
Price of this Warrant is unchanged.
 
2.6  Certificate as to Adjustments.  Upon each adjustment of the Warrant Price,
the Company at its expense shall promptly compute such adjustment, and furnish
Holder with a certificate of its Chief Financial Officer setting forth such
adjustment and the facts upon which such adjustment is based.  The Company
shall, upon written request, furnish Holder a certificate setting forth the
Warrant Price in effect upon the date thereof and the series of adjustments
leading to such Warrant Price.
 
2.7           Event of Default Adjustments.  Upon the occurrence of an Event of
Default under the Loan Agreement, Lender may acquire an additional 50,000 Shares
of Borrower for the first 30 day period the Default remains uncured and an
additional 75,000 Shares of Borrower for each subsequent 30 day period the
Default remains uncured.
 
ARTICLE 3.  REPRESENTATIONS AND COVENANTS OF THE COMPANY.
 
3.1  Representations and Warranties.  The Company hereby represents and warrants
to the Holder as follows:
 
(a)  The initial Warrant Price referenced on the first page of this Warrant is
not greater than the fair market value of the Shares as of the date of this
Warrant.
 
(b)  All Shares that may be issued upon the exercise of the purchase right
represented by this Warrant, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.
 
(c)  The capitalization table attached hereto correctly sets forth the
authorized, issued and outstanding shares of capital stock of the Company and
all options to acquire any such shares.
 
3.2  Notice of Certain Events.  If the Company proposes at any time (a) to
declare any dividend or distribution upon its common stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of common stock; (d) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up; or (e) offer holders of registration rights the opportunity
to participate in an underwritten public offering of the company’s securities
for cash, then, in connection with each such event, the Company shall give
Holder (1) at least 20 days prior written notice of the date on which a record
will be taken for such dividend, distribution, or subscription rights (and
specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; (2) in the case of the matters referred to in
(c) and (d) above at least 20 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of common
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event); and (3) in the case of
the matter referred to in (e) above, the same notice as is given to the holders
of such registration rights.
 
3.3  Registration Rights.  Holder shall have the same rights to register the
common stock as provided to other holders of registration rights in that certain
First Amended and Restated Registration Rights Agreement dated March 11, 2002
between Jaycor Tactical Systems, Inc. and Jaycor, Inc., attached as Appendix 2..
 
 
 
3

--------------------------------------------------------------------------------


3.4  Information Rights.  So long as the Holder holds this Warrant and/or any of
the Shares, the Company shall deliver to the Holder (a) within ninety (90) days
after the end of each fiscal year of the Company, the annual audited financial
statements of the Company certified by independent public accountants of
recognized standing and (b) within forty-five (45) days after the end of each of
the first three quarters of each fiscal year, the Company’s quarterly, unaudited
financial statements.
 
ARTICLE 4.  MISCELLANEOUS.
 
4.1  Term.  This Warrant is exercisable, in whole or in part, at any time and
from time to time on or before the Expiration Date set forth above.
 
4.2  Legends.  This Warrant and the Shares (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) shall be
imprinted with a legend in substantially the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR IN ACCORDANCE WITH APPLICABLE
LAW.
 
4.3  Compliance with Securities Laws on Transfer.  This Warrant and the Shares
issuable upon exercise this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee.
 
4.4  Transfer Procedure.  Subject to the provisions of Section 4.3, Holder may
transfer all or part of this Warrant or the Shares issuable upon exercise of
this Warrant (or the securities issuable, directly or indirectly, upon
conversion of the Shares, if any) by giving the Company notice of the portion of
the Warrant being transferred setting forth the name, address and taxpayer
identification number of the transferee and surrendering this Warrant to the
Company for reissuance to the transferee(s) (and Holder, if applicable),
provided that no such notice shall be required for a transfer to an affiliate of
Holder.
 
4.5  Notices.  All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may be, in writing by the Company or such Holder from time
to time.
 
4.6  Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
 
4.7  Attorneys’ Fees.  In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.
 
 
 
4

--------------------------------------------------------------------------------


4.8  Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.
 
 
 

   
PEPPERBALL TECHNOLOGIES–CA, INC.
                     
By: /s/ Christin Lewis
             
Name: Christin Lewis
             
Title: Asst Secretary
         

 
 
 
 
 
 
 
 
 
 
5

 

--------------------------------------------------------------------------------


APPENDIX 1
 
NOTICE OF EXERCISE
 
1.           The undersigned hereby elects to purchase ______________ shares of
the Common Stock of PEPPERBALL TECHNOLOGIES – CA, INC. pursuant to the terms of
the attached Warrant, and tenders herewith payment of the purchase price of such
shares in full.
 
1.           The undersigned hereby elects to convert the attached Warrant into
Shares in the manner specified in the Warrant.  This conversion is exercised
with respect to ______________ of the Shares covered by the Warrant.
 
[Strike paragraph that does not apply.]
 
2.           Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name as is specified below:
 
Agility Capital, LLC
____________________
____________________
Or Registered Assignee
 
3.           The undersigned represents it is acquiring the shares solely for
its own account and not as a nominee for any other party and not with a view
toward the resale or distribution thereof except in compliance with applicable
securities laws.
 
AGILITY CAPITAL, LLC or Registered Assignee
                     
(Signature)
                     
(Date)
   


 
 
 
 
 
6